489 F.2d 1403
HOME TELEPHONE COMPANY, Plaintiff-Appellee,v.Lon DARLEY and Rex Darley, Defendants-Appellants.
No. 73-1993.
United States Court of Appeals, Fifth Circuit.
March 6, 1974, Rehearing Denied April 16, 1974.

Jef Feibelman, H. L. Feibelman, Memphis, Tenn., for defendants-appellants.
Robert H. Weaver, J. Kane Ditto, C. Alton Phillips, Jackson, Miss., for plaintiff-appellee.
Before COLEMAN, CLARK and GEE, Circuit Judges.
PER CURIAM:


1
The judgment appealed from is affirmed on the basis of the memorandum opinion of the District Court, 355 F. Supp. 992 (N.D.Miss., 1973).


2
Affirmed.